KAUTZ, Justice,
concurring in part and dissenting in part.
[¶87] I concur in the majority opinion with the exception of the majority’s conclusion that [Mr. Sam’s] “aggregate sentence is a life without parole sentence which violates the strictures of Miller and Bear Cloud III.” I dissent from that conclusion for the reasons set out in my special concurrence in Sen v. State, 2017 WY 30, ¶¶ 36-37, 390 P.3d 769, 779 (Wyo. 2017) (Sen III).
[¶88] I believe this Court has gone beyond what is required by the U.S. Supreme Court and the Eighth Amendment to the U.S. Constitution when analyzing sentences imposed on defendants who (1) were appropriately tried in adult court; (2) were under the age of 18 at the time they committed the crimes for which they were sentenced; and (3) committed multiple crimes, including murder. No Supreme Court case addresses aggregate sentences for murder plus other violent crimes.
[¶89] The U.S. Supreme Court held that the imposition of a life without parole sentence on a defendant who committed crimes other than murder when under the age of 18 violates the Eighth Amendment’s prohibition of excessive punishment. Graham v. Florida, 560 U.S. 48, 50-51, 130 S.Ct. 2011, 2017-18, 176 L.Ed.2d 825 (2010). It then directed that the imposition of mandatory life without parole sentences for defendants who committed murder before age 18 also violates the Eighth Amendment’s prohibition of excessive punishment. Miller v. Alabama, 567 U.S. 460, 465, 132 S.Ct. 2455, 2461, 183 L.Ed.2d 407 (2012). These cases, and many others, recognize the “basic precept of justice that punishment for crime should be graduated and proportioned to both the offender and the offense.” Miller, 567 U.S. at 469, 132 S.Ct. at 2463. Nothing in U.S. Supreme Court precedent indicates that the only factor to be considered in imposing a sentence on such a defendant is the potential for rehabilitation. Rather, the sentence must be proportional both to the offender’s individual characteristics and to his erimes. The majority’s approach, based on Bear Cloud v. State, 2014 WY 113, 334 P.3d 132 (Wyo. 2014) (Bear Cloud III), treats all defendants who committed a crime or erimes before age 18 the same and creates nonproportional sentences. It permits juveniles, even though they are mature enough to be tried in adult court, to commit murder and many additional crimes without facing consequences for those additional crimes.
[1190] The Graham and Miller decisions were based on the premise that juveniles who are being tried as adults are nevertheless constitutionally different from adults because the characteristics of youth render them less morally culpable. Graham, 560 U.S at 68, 130 S.Ct. at 2026-27; Miller, 567 U.S. at 472, 132 S.Ct. at 2465. In each of these cases, the U.S. Supreme Court required that the sentencing court consider a defendant’s youth and potentially reduced culpability when determining a sentence. The trial court did just that for Mr. Sam. In Graham, the Supreme Court required states to provide juvenile non-homicide offenders with “some meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation” Graham, 560 U.S. at 75, 130 S.Ct. at 2030, and in Miller, the Supreme Court ex*863tended that requirement to murderers unless the sentencing court finds that the defendant is “the rare juvenile offender whose crime reflects irreparable corruption.” Miller, 567 U.S. at 479-80, 132 S.Ct. at 2469. (The facts in Mr. Sam’s case could have supported such a finding.) The trial court also did that for Mi’. Sam. Mr. Sam did not act from impulse, immaturity, or at the invitation or inducement of others. He intentionally prepared for his crimes, baited the victims into an ambush, committed multiple aggravated assaults on numerous victims, and culminated the spree with an execution-style murder. Proportionality requires that those factors be considered in his sentence, as well as the remote possibility of rehabilitation.
[¶91] The U.S. Supreme Court has not defined a “meaningful opportunity to obtain release.” Nothing in any Supreme Court decision suggests that a “meaningful opportunity to obtain release” must be the same for every defendant. To the contrary, the proportionality required by the Eighth Amendment indicates that a more mature defendant who commits multiple crimes including murder should receive a lengthier sentence than someone who is less mature or commits only one crime.
[¶92] In this case, the district court did all it was required to do in sentencing Mr. Sam; It conducted a thorough individualized sentencing hearing and considered multiple times Mr. Sam’s youthful factors, family history, and participation in the crime as required by Miller and Bear Cloud III. It crafted a sentence it felt was appropriate based upon all of these factors, and it believed this sentence did not constitute a de facto life sentence. It concluded that Mr. Sam deserved a longer sentence than if he had only committed the murder, or the murder and one additional aggravated assault.
[¶93] The majority remands this case to the district court to impose an aggregate sentence of something less than the 45 years that was rejected in Bear Cloud III, concluding that Mr. Sam’s sentence denies him any meaningful opportunity for release before he is “geriatric.” I disagree. If Mr. Sam is motivated by the possibility of parole and comports himself well while in prison he will receive credit for “good time” under Wyo. Stat. Ann. § 7-13-420 (LexisNexis 2017) and Department of Corrections rules. He will then be eligible for parole on the last of his sentences at about age 61. I do not agree that release at that age deprives Mr. Sam of all meaningful portions of life.